Citation Nr: 1637462	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  15-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether clear and unmistakable error (CUE) occurred when the RO discontinued special monthly compensation (SMC) for aid and attendance in a February 5, 2014 administrative decision, effective June 1, 2011.

(The issues pertaining to the validity of an overpayment of SMC benefits for aid and attendance in the amount of $99,060.26 and entitlement to waiver of overpayment are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and his caretaker


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 2006 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his witnesses appeared and provided testimony before the Board, sitting in Lincoln, Nebraska, in April 2016.  A copy of the transcript has been associated with the claim file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran was hospitalized at private facilities covered by his private medical insurance prior to April 2011.

2. Since April 2011, the Veteran has been hospitalized at VA facilities or domiciled at nursing home facilities at the expense of the U.S. Government.

3. Regulations require the discontinuance of SMC for aid and attendance when a Veteran is hospitalized at VA facilities or domiciled at nursing home facilities at the expense of the U.S. Government for a period in excess of one month.

4. By administrative decision entered February 5, 2014, the RO discontinued SMC for aid and attendance, effective June 1, 2011.

5. The reduction of benefits was carried out in accordance with applicable procedures with the reduction effective the last day of the month following the month in which the Veteran was admitted for hospitalization at the expense of the U.S. Government, or in this case, May 31, 2011 with the reduction effective June 1, 2011.

6. The correct facts, as they were known at that time, were before the RO on February 5, 2014 and the RO correctly applied the statutory and regulatory provisions in effect.


CONCLUSION OF LAW

There was no CUE in the February 5, 2014 administrative decision that discontinued SMC for aid and attendance.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a matter of law, Court of Appeals for Veterans Claims (Court) has held that the Veteran's Claim Assistance Act (VCAA) is not applicable to a CUE claim.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that such a matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

II. Legal Criteria and Analysis

For a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

Regarding entitlement to special monthly pension (SMP) and special monthly compensation (SMC), under the provisions of 38 C.F.R. § 3.352(a), the criteria to establish a factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Special rules governing discontinuance of aid and attendance allowance are contained in 38 C.F.R. § 3.552.  Except as otherwise indicated the terms "hospitalized" and "hospitalization" in 38 C.F.R. §§3.551 through 3.556 mean: (1) Hospital treatment in a Department of Veterans Affairs hospital or in any hospital at Department of Veterans Affairs expense; and (2) Institutional, domiciliary or nursing home care in a Department of Veterans Affairs institution or domiciliary or at Department of Veterans Affairs expense.  38 C.F.R. § 3.551(a).

Where a veteran is admitted for hospitalization on or after October 1, 1964, the additional compensation or increased pension for aid and attendance will be discontinued effective the last day of the month following the month in which the veteran is admitted for hospitalization at the expense of the Department of Veterans Affairs.  38 C.F.R. § 3.552(b)(1).  When a veteran is hospitalized at the expense of the United States Government, the additional aid and attendance allowance authorized by 38 U.S.C. 1114(r)(1) or (2) will be discontinued effective the last day of the month following the month in which the veteran is admitted for hospitalization.  38 C.F.R. § 3.552(b)(2).

Where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the final rating action is approved.  38 C.F.R. § 3.105(h).

In the advance written notice concerning proposed actions, the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The 10 day advance notice may be waived by agreement between VA and the beneficiary or representative.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1).

Following the predetermination procedures specified in this paragraph and paragraph (d), (e), (f), (g) or (h) of this section, whichever is applicable, final action will be taken.  If a predetermination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i)(2).  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of the final action shall be as specified under appropriate provisions.

In this case, the facts show the Veteran was admitted to a private hospital, UNMC, for treatment on August 9, 2010.  On September 27, 2010, he was discharged and transferred to a rehabilitation facility, MRH.  He was admitted back to UNMC from October 14, 2010 for additional treatment.  He was admitted for continual treatment at MRH as of October 20, 2010.  The Veteran, through his fiduciary, filed an application for SMC for aid and attendance in December 2010.  In the application, a VA Form 21-2680, a provider at MRC indicated that the Veteran had been hospitalized at MRC since September 7, 2010.  In a December 2010 statement, the Veteran's former wife indicated that he was still hospitalized.  In a December 16, 2010 VA treatment note, the provider indicated that the Veteran's private insurance had been extended through the end of January 2011.  It was presumed that he would have another 60 days of coverage starting January 1, 2011.  Providers acknowledged that the Veteran wanted to transfer his care to VA facilities but that a bed would not be available until after the first of the year.  In a January 6, 2011 VA treatment note, the provider indicated that the Veteran was still at MRC and had insurance coverage through the end of January.  Based on the Veteran's minimal progress and change, it was recommended that he stay at MRC because a transfer to VA facilities would be more disruptive than beneficial.

In January 2011, the RO sent the Veteran notice of the evidence required to substantiate a claim for aid and attendance.  The letter did not ask him to indicate whether he was confined to a hospital or nursing home at VA expense.

The RO granted special monthly pension for aid and attendance on January 5, 2011, effective December 6, 2010.  On January 25, 2011, the RO granted SMC for aid and attendance, effective August 10, 2011, based on need of regular aid and attendance while not hospitalized at U.S. government expense under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

Treatment records dated May 2011 indicate that the Veteran was admitted to Q.L. nursing home on February 11, 2011 and that VA started paying for treatment on April 19, 2011.  The Veteran was transferred to HCLC, a VA facility, on December 27, 2011.  See VA treatment record, January 3, 2012.  He transferred back to Q.L. on July 1, 2013 under VA contract.

In December 2011, the RO granted SMC for aid and attendance under 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h) subject to the provisions of 38 C.F.R. § 3.552(b)(2) on account of entitlement at a rate intermediate between subsections (n) and (o) plus the rate authorized under subsection (k) and being in need of regular aid and attendance from March 1, 2011.

A notation from VA facilities dated February 2, 2012, indicates that the Veteran had been domiciled at a VA facility since December 27, 2011.  In May 2012, the RO granted SMC based on aid and attendance from March 1, 2011 under 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) subject to the provisions of 38 C.F.R. § 3.552(b)(2) on account of entitlement under subsection (o) and being in need of regular aid in attendance and need of a higher level of care.

In November 2013, the RO notified the Veteran that a VA Medical Center (VAMC) informed the RO that payment for nursing home care at Q.L. was approved as of September 29, 2013.  The RO noted that he was first approved for nursing home care in April 2011 and that he was transferred to a VA Community Living Center on December 27, 2011.  He was transferred back to Q.L in July 2013 under the contract nursing home program.  Because his care continued for more than one month, the RO proposed to stop SMC for aid and attendance as of June 1, 2011.  The RO notified him that this adjustment would result in an overpayment of benefits and once implemented, the RO would calculate the exact amount of the overpayment and provide him with repayment information.  The RO informed him that he could submit evidence to show that the proposed action should not be taken.  The RO also informed him that he could request a personal hearing to present evidence on his claim.  The Veteran's mother submitted a letter arguing against the repayment of the accrued overpayment in November 2013.  In February 2014, the RO implemented the proposed action.

First, the Board finds that the initial grant of SMC for aid and attendance in January 2011 was proper because the Veteran's service-connected disabilities rendered him so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense.  As discussed above, the Veteran was hospitalized at the time the rating decision was issued in January 2011; however, he was hospitalized at private facilities that were paid for by the Veteran's private medical insurance.   His care was not at VA facilities or paid for by the U.S. government.

Second, the Board finds that the reduction of compensation of SMC for aid and attendance was proper.  As specifically stated in 38 C.F.R. § 3.552(b)(2), when a veteran is hospitalized at VA facilities or at the expense of the U.S. government, the aid and attendance allowance authorized by 38 U.S.C. 1114(r)(1) or (2) will be discontinued effective the last day of the month following the month in which the veteran is admitted for hospitalization or care.  38 C.F.R. § 3.552(b)(2).  Here, the evidence clearly shows that VA began paying for the Veteran's nursing home care in April 2011.  Thus, discontinuance should be the last day of the month following the month in which the government began paying for his care.  In this case, SMC for aid and attendance should be discontinued as of May 31, 2011.  The RO calculated the reduction as of June 1, 2011.  Consequently, the Board finds that the discontinuance of SMC for aid and attendance and the computation of the effective date of discontinuance were proper.

Finally, the Board finds that the RO followed proper procedures to implement the discontinuance of SMC for aid and attendance.  On November 1, 2013, the RO issued a proposal for the discontinuance of SMC for aid and attendance because the Veteran had been hospitalized at VA facilities and/or confined to a nursing home that was paid for by the U.S. government for a period in excess of 30 days.  In this letter, the RO notified the Veteran that the law requires VA to stop payment of SMC for aid and attendance because his care at VA facilities and/or at a nursing home paid for by the U.S. government continued for more than one full calendar month.  The RO noted payments made since April 1, 2011 and outlined the proposed reductions to commence as of June 1, 2011.  The RO notified the Veteran that the adjustment would result in an overpayment of benefits and that if the proposed action was implemented, he would be notified of the exact amount of the overpayment and given repayment information.  He was informed that his current payments would continue at the present rate for 60 days following the date of notice so that he may submit evidence to show that the proposed action should not be taken.  He was also notified that he could request a personal hearing to present evidence.

On February 5, 2014, more than 60 days after the issuance of the administrative action proposing discontinuance of SMC for aid and attendance, the RO implemented the reduction of benefits, effective June 1, 2011.  The Veteran was told to inform the RO immediately if and when he is discharged from the nursing home so that his aid and attendance benefits could be restored.  The RO notified him that the adjustment resulted in an overpayment of benefits to him.  On February 20, 2014, VA notified the Veteran that the adjustment caused an overpayment in the amount of $99,060.26 and that VA would withhold benefits until the amount is recouped.

Based on the foregoing, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in February 2014, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the February 2014 RO administrative decision and that determination is final.


ORDER

The February 2014 administrative decision that discontinued SMC for aid and attendance, thus reducing the Veteran's compensation, is not clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


